COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 FIRSTLIGHT FEDERAL CREDIT                      §
 UNION,                                                         No. 08-14-00282-CV
                                                §
                  Appellant,                                      Appeal from the
                                                §
 v.                                                             171st District Court
                                                §
 MARTHA LOYA,                                                 of El Paso County, Texas
                                                §
                  Appellee.                                    (TC# 2014-DCV-0943)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

trial court’s order denying Appellant’s motion to compel arbitration. We therefore vacate the

trial court’s order denying Appellant’s motion to compel arbitration, and remand the case to the

trial court with instructions to enter an order granting the motion to compel arbitration and

staying all proceedings pending arbitration.    We further order that Appellant recover from

Appellee all costs of this appeal, for which let execution issue. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 7TH DAY OF OCTOBER, 2015.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.